State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 26, 2017                   D-16-17
___________________________________

In the Matter of GASPAR M.
   CASTILLO, a Suspended Attorney.

ATTORNEY GRIEVANCE COMMITTEE
   FOR THE THIRD JUDICIAL
   DEPARTMENT,                              DECISION AND ORDER
                    Petitioner;                  ON MOTION

GASPAR M. CASTILLO,
                      Respondent.

(Attorney Registration No. 1701606)
___________________________________

Calendar Date:   January 17, 2017

Before:   McCarthy, J.P., Garry, Rose, Clark and Mulvey, JJ.

                             __________


      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany (Alison M. Coan of counsel), for
petitioner.

     Gaspar M. Castillo, Albany, respondent pro se.
                          __________


Per Curiam.

      Respondent was admitted to practice by this Court in 1981
and maintained an office for the practice of law in the City of
Albany. By memorandum and order entered December 1, 2016, this
Court suspended respondent from the practice of law for a period
of three years (145 AD3d 1177 [2016]). Respondent now moves to
modify this Court's December 2016 order by having the Court
specifically permit and authorize him to "perform the work and
duties traditionally delegated or assigned to paralegals, law
assistants and law clerks without contravening this [C]ourt's
[suspension] order."
                              -2-                D-16-17

      Initially, to the extent that respondent's motion for
modification of this Court's December 2016 order requires an
advance ruling on whether he may accept employment as a
paralegal, law assistant or law clerk, it is premature insofar as
it requires this Court to offer an advisory opinion regarding a
future event which may or may not occur; accordingly, to render
such an opinion at this juncture would constitute an improper
exercise of this Court's authority as the issue is not yet ripe
for judicial review (see generally American Ins. Assn. v Chu, 64
NY2d 379, 385-386 [1985]; Swergold v Cuomo, 70 AD3d 1290, 1293
[2010]). In any event, were we to consider the merits of
respondent's motion, we would find it to be without merit. When
an attorney is suspended from the practice of law, it is the duty
of this Court to command said attorney "to desist and refrain
from the practice of law in any form, either as principal or as
agent, clerk or employee of another" (Judiciary Law § 90 [2]) and
to forbid him or her from, among other things, giving to another
"an opinion as to the law or its application, or of any advice in
relation thereto" (Judiciary Law § 90 [2] [b]). Notwithstanding,
respondent requests permission from this Court to engage in 25
specific duties and functions, all of which are traditionally
performed by attorneys and necessarily involve the exercise of
independent legal judgment on behalf of a particular client in a
particular legal matter – i.e., the very type of activities that,
when engaged in by suspended or disbarred attorneys, have
previously been found to constitute the unauthorized practice of
law (see Matter of Brandes, 2015 NY Slip Op 81096[U] [2d Dept
2015], affd 28 NY3d 1041 [2016]; Matter of Dudley, 296 AD2d 651,
652 [2002]).

     McCarthy, J.P., Garry, Rose, Clark and Mulvey, JJ., concur.
                        -3-                   D-16-17

ORDERED that respondent's motion is denied.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court